  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 511 
 
AN ACT 
To authorize the Secretary of Agriculture to terminate certain easements held by the Secretary on land owned by the Village of Caseyville, Illinois, and to terminate associated contractual arrangements with the Village. 
 
 
1.Termination of NRCS easements and associated contractual arrangements, Village of Caseyville, Illinois 
(a)Termination authorizedThe Secretary of Agriculture may terminate any easement held by the Secretary on land owned by the Village of Caseyville, Illinois, and terminate associated contractual arrangements with the Village.  
(b)ConsiderationAs consideration for the termination of an easement and associated contractual arrangements under subsection (a), the Village of Caseyville, Illinois, shall enter into such compensatory arrangements with the Secretary as determined to be appropriate by the Secretary.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
